DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 9-15 are rejected under 35 U.S.C. 103  as being unpatentable over Stoffel (U.S. PATENT NO 10,303,961 B1) in view of  de Barros Chapiewski (U.S. PG-PUB NO 2017/0353833 A1).
-Regarding claim 1, Stoffel discloses a method of providing information from an operating apparatus (Fig. 3; Col 2, line 49-54: “systems and methods for determining whether personal belongings, cargo, trash or other items”, “providing appropriate reminders or alters based on the determination”), the method comprising: acquiring image information related to an inside of a vehicle (Fig. 1A; Col 8, line 49-63: “the interior imager(s) 124 configured to capture image data associated with the interior space 118 of the vehicle”); identifying information on an item placed inside the vehicle by a user based on the image information (Fig. 1A; Col 4, line 57-67: “The interior imagers 124 can be used, in concert with additional sensors and an object classification system”, “to identify, locate, and/or classify objects on the interior space 118 of the vehicle 102”; Fig.5A; Col 16, line17-27: “the system 100 can receive data from the interior sensors (eg., sensors 124, 130, 146, 148) related to whether there are any objects in the interior 118 of the vehicle 102 with the passengers“); identifying information on Fig. 5A-5D; Col 16, line 34-44: “the system 100 (e.g., the object classification system 300) can classify the object(s) to determine what if, any actions should be taken in the future”; “objects can be classified according to their intrinsic or personal value to the passenger”), wherein the information on the target is identified based on the item corresponding to a schedule of the user; and providing the information on the item to the user including information on the schedule of the user corresponding to the item.
Stoffel is silent to teach wherein the information on the target is identified based on the item corresponding to a schedule of the user; and providing the information on the item to the user including information on the schedule of the user corresponding to the item.
In the same field of endeavor, de Barros Chapiewski discloses a tracking system can provide intervention notifications to a user to notify the user that a tracking device is potentially lost or is in a predicted state (de Barros Chapiewski: Abstract).  de Barros Chapiewski teaches wherein the information on the target is identified based on the item corresponding to a schedule of the user (de Barros Chapiewski: [0148] “information about a user's calendar” “information shows that the user is going to class and does not have a class tracking device”); and providing the information on the item to the user including information on the schedule of the user corresponding to the item (de Barros Chapiewski: [0148] “provides notifications to the user based on the user's schedule”, “notify the user that they potentially left a tracking device behind”; FIG. 11 ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Stoffel with the teaching of de Barros Chapiewski by sending the information on the item to the user including information on the schedule of the user corresponding to the item in order to provide the user or customer the better user experiences and services.
Stoffel: Col 2, line 12-26: “as the vehicle approaches the user’s destination, the vehicle can provide audio, visual and/or tactile reminders inside the vehicle to retrieve the item”; Col 7, line 17-38).
-Regarding to claim 3, the combination further discloses wherein the information related to the position of the vehicle is determined based on a physical position of the vehicle and information related to the user (Stoffel: Col 2, line 12-26: “as the vehicle approaches the user’s destination, the vehicle can provide audio, visual and/or tactile reminders inside the vehicle to retrieve the item”; Col 7, line 17-38; Col 13, line 5-20).
-Regarding to claim 4, the combination further discloses wherein the information related to the user includes at least one of information on a residence of the user (Stoffel: Col 2, line 12-26: “user’s destination”; Col 7, line 17-38), or information on a workplace of the user (Stoffel: Col 14, line 7-22: “important meeting”).
-Regarding to claim 5, the combination further discloses wherein the information provided to the user includes information on a meeting position at which the vehicle and the user meet each other that is identified based on the information on the item (Stoffel: Col 2, line 12-26: “if the user still fails to retrieve the item, the vehicle may contact the user”; Col 13, line 52-61: “may send a text to the passenger, for example, while the vehicle 102 waits in the destination”), the information related to the position of the vehicle, and information related to a position of the user (Stoffel: Col 2, line 1-11: “regardless their destination, passengers often have personal items”, “potentially be left in the vehicle”, line 12-26; Col 8, line 1-14: “confirmed that the passenger has left the vehicle, to ensure the correct person notified, and/or to provide exterior messages”; Col 7, line17-38).
Stoffel: Col 3, line 35-38: “if the object is determined to be trash”, “the vehicle may contact a maintenance service”; Col 16, line 35-44).
-Regarding to claim 10, the combination further discloses wherein the information provided to the user includes at least one of information regarding a time period during which the identified item is placed in the vehicle, information regarding a time when the identified item is removed from the vehicle (Stoffel: Col 3, line 2-5; Col 16, line 65 – Col 17, line 10), user information related to the identified item (Stoffel: Col 2, line 49-60; Col 7, line 2-4; Col 16, line 54-64), or information regarding a current position of the identified item inside the vehicle (Stoffel: Col 6, line 45-56; Col 7, line 2-4: “the interior speaker 204 may provide a specific message such as, for example, “please remember your briefcase on the opposite seat”).
-Regarding to claim 11, the combination further discloses wherein the information on the identified item includes information regarding whether or not the item is firstly placed inside the vehicle and a frequency with which the item is placed inside the vehicle (Stoffel: Col 16, line 27-34: “system 100 can reset until the next passenger (shown) or periodically recheck during the journey”).
-Regarding to claim 12, the combination further discloses wherein the information provided to the user is identified based on a driving state of the vehicle (Stoffel: Col 2, line 12-26: “As the door open at the destination, these reminders may move outside the vehicle”).
-Regarding to claim 13, the combination further discloses wherein the operating apparatus is provided in the vehicle (Stoffel: Col 8, line 26-47; Fig. 3; Fig.4), or is provided in a separate apparatus that is capable of communicating with the vehicle.
-Regarding claim 14, Stoffel discloses an operating apparatus comprising (Fig. 3; Fig. 4) : a camera configured to acquire image information of an inside of a vehicle (Fig. 1A; Col 8, line 49-63: “the interior imager(s) 124 configured to capture image data associated with the interior space 118 of the vehicle”); and a controller configured to identify information on an item placed inside the vehicle by a user based on the image information (Fig. 4; Fig. 3, system 300, processor 302; Fig. 1A; Col 4, line 57-67: “imagers 124 can be used, in concert with additional sensors and an object classification system”, “to identify, locate, and/or classify objects on the interior space 118 of the vehicle 102”; Fig.5A; Col 16, line17-27: “the system 100 can receive data from the interior sensor …related to whether there are any objects in the interior 118 of the vehicle 102 with the passengers”); identify information on a target for providing information based on the information on the item (Fig. 5A-5D; Col 16, line 34-44: “the system 100 (e.g., the object classification system 300) can classify the object(s) to determine what if, any actions should be taken in the future”; “objects can be classified according to their intrinsic or personal value to the passenger”), wherein the information on the target is identified based on the item corresponding to a schedule of the user; and providing the information on the item to the user including information on the schedule of the user corresponding to the item.
Stoffel is silent to teach wherein the information on the target is identified based on the item corresponding to a schedule of the user; and providing the information on the item to the user including information on the schedule of the user corresponding to the item.
In the same field of endeavor, de Barros Chapiewski discloses a tracking system can provide intervention notifications to a user to notify the user that a tracking device is potentially lost or is in a predicted state (de Barros Chapiewski: Abstract).  de Barros Chapiewski teaches wherein the information on the target is identified based on the item corresponding to a schedule of the user (de Barros Chapiewski: [0148] “information about a user's calendar” “information shows that the user is going to class and does not have a class tracking device”); and providing the information on the item to the user including information on the schedule of the user corresponding to the item (de Barros Chapiewski: [0148] “provides notifications to the user based on the user's schedule”, “notify the user that they potentially left a tracking device behind”; FIG. 11 ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Stoffel with the teaching of de Barros Chapiewski by sending the information on the item to the user including information on the schedule of the user corresponding to the item in order to provide the user or customer the better user experiences and services.
-Regarding to claim 15, the combination further discloses a non-volatile storage medium that stores an instruction for executing the method of claim 1 (Stoffel: Fig. 4: memory 402; Col 12, line 40-48: “memory 402 can also comprise the OS 404”, “and perform other functions related to the various vehicle 102 and system 100 functions”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel (U.S. PATENT NO 10,303,961 B1) in view of  de Barros Chapiewski (U.S. PG-PUB NO 2017/0353833 A1), and further in view of Schwie (U.S. PG-PUB NO 2020/0103239 A1). 
-Regarding claim 6, Stoffel in view of de Barros Chapiewski discloses the method of claim 5.
Stoffel in view of de Barros Chapiewski is silent to teach wherein the information provided to the user is determined based on traffic information of an area corresponding to the meeting position.
However, Schwie is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the information provided to the user is determined based on traffic information of an area corresponding to the meeting position (Schwie: FIG. 15A – FIG. 17; [0168]-[0177]: “the alternate pick-up location 428a may be a pick-up location that has lower traffic levels (i.e. congestion) than the primary pick-up location 420).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Stoffel in view of de Barros Chapiewski with the teaching .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel (U.S. PATENT NO 10,303,961 B1) in view of  de Barros Chapiewski (U.S. PG-PUB NO 2017/0353833 A1), and further in view of Tjahjono (U.S. PG-PUB NO 2016/0200219 A1).
-Regarding claim 7, Stoffel in view of de Barros Chapiewski discloses the method of claim 1.
Stoffel in view of de Barros Chapiewski is silent to teach wherein the information provided to the user is determined based on at least one of weather forecast information or information on a temperature inside the vehicle.
However, Tjahjono is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the information provided to the user is determined based on at least one of weather forecast information or information on a temperature inside the vehicle (Tjahjono: [0030]; [0032]; FIG. 12, [0045]: “Obtain a weather forecast at said to the initial emergency notification“).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Stoffel in view of de Barros Chapiewski with the teaching of Tjahjono by including at least one of weather forecast information and information on a temperature inside the vehicle as the facts to determine the information for the target for providing information in order to provide user the safety or emergency information to avoid leaving the pets or children or some risky items in the vehicles such as unmanned vehicle or autonomous vehicle.
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel (U.S. PATENT NO 10,303,961 B1) in view of  de Barros Chapiewski (U.S. PG-PUB NO 2017/0353833 A1), and further in view of Tjahjono (U.S. PG-PUB NO 2016/0200219 A1), and in view of Breed (U.S. PG-PUB NO 2007/0086624 A1).
Regarding claim 8, Stoffel in view of  de Barros Chapiewski, and further in view of Tjahjono discloses the method of claim 7.
Stoffel in view of  de Barros Chapiewski, and further in view of Tjahjono is silent to teach wherein the information on the temperature inside the vehicle includes information on temperatures at a plurality of positions inside the vehicle, and wherein the information provided to the user includes a storage place of the item inside the vehicle that is identified based on the information on the item and the temperature information.
However, Breed is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the information on the temperature inside the vehicle includes information on temperatures at a plurality of positions inside the vehicle (Breed: [0832]: “environment sensors 593”; [0852]), and wherein the information provided to the user includes a storage place of the item inside the vehicle that is identified based on the information on the item and the temperature information (Breed: [0229]: ”trunk”, “temperature sensors”; FIGS. 81-83; [0852]: “If the car has been left with a child or other animal while owner is shopping, for example, and if the temperature rises within the vehicle to an unsafe level“, “the vehicle can be signaled to take appropriate action“, “Alternately, information that a person or animal is trapped within a vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Stoffel in view of  de Barros Chapiewski, and further in view of Tjahjono with the teaching of Breed by including the temperature information all over of the interior of the vehicle in order to provide the user with safety and emergency information in case the pets, children are trapped or risky items are left in the trunk, storage place or some hidden areas in the vehicle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664